         Case 2:20-cv-01667-NIQA Document 11 Filed 08/19/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 FRANK FRAGALE                                    :              CIVIL ACTION
          Plaintiff                               :
                                                  :              NO. 20-1667
                v.                                :

 WELLS FARGO BANK, N.A.                           :
          Defendant                               :

                                             ORDER

       AND NOW, this 19th day of August 2020, upon consideration of Defendant’s motion to

dismiss, [ECF 4], Plaintiff’s response in opposition thereto, [ECF 5], Defendant’s reply, [ECF 8],

and the allegations in the complaint, [ECF 1-1], it is hereby ORDERED that, for the reasons set

forth in the accompanying Memorandum Opinion, Defendant’s motion is GRANTED.

Accordingly, the sole claim asserted in Plaintiff’s complaint against Defendant is DISMISSED.

The Clerk of Court is directed to mark this case CLOSED.



                                                      BY THE COURT:


                                                      /s/ Nitza I. Quiñones Alejandro
                                                      NITZA I. QUIÑONES ALEJANDRO, J.
                                                      Judge, United States District Court
